

117 S344 : Major Richard Star Act
U.S. Senate
2021-02-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 344IN THE SENATE OF THE UNITED STATESFebruary 22, 2021Mr. Tester (for himself, Mr. Crapo, Mr. Hoeven, Mr. Peters, Mr. Risch, Mr. Wyden, Ms. Stabenow, Mr. Blunt, Ms. Warren, Mr. Van Hollen, Mr. Menendez, Mr. Markey, Ms. Sinema, Ms. Klobuchar, Ms. Hirono, Mr. Boozman, Mr. Coons, Mr. Leahy, Mr. Whitehouse, Mrs. Shaheen, Mr. Bennet, Ms. Cortez Masto, Mr. Blumenthal, Ms. Smith, Ms. Murkowski, Mr. Casey, Mr. Warner, Ms. Collins, Mr. Portman, Mr. Moran, Mr. Wicker, Mr. Manchin, Mrs. Gillibrand, Mr. Daines, Mrs. Murray, Mr. Rounds, Mrs. Capito, Mr. Cramer, Mr. Sanders, Mr. Barrasso, Mr. Merkley, Mr. Brown, Ms. Hassan, Mr. Durbin, Mr. Scott of South Carolina, and Mr. Warnock) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsMarch 17 (legislative day, March 16), 2021Committee discharged; referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to provide for concurrent receipt of veterans’ disability compensation and retired pay for disability retirees with fewer than 20 years of service and a combat-related disability, and for other purposes.1.Short titleThis Act may be cited as the Major Richard Star Act.2.Eligibility of disability retirees with fewer than 20 years of service and a combat-related disability for concurrent receipt of veterans' disability compensation and retired pay(a)Concurrent receipt in connection with CSRCSection 1413a(b)(3)(B) of title 10, United States Code, is amended by striking creditable service, and all that follows and inserting the following: “creditable service—(i)the retired pay of the retiree is not subject to reduction under sections 5304 and 5305 of title 38; and(ii)no monthly amount shall be paid the retiree under subsection (a)..(b)Concurrent receipt generallySection 1414(b)(2) of title 10, United States Code, is amended by striking Subsection (a) and all that follows and inserting the following: “Subsection (a)—(A)applies to a member described in paragraph (1) of that subsection who is retired under chapter 61 of this title with less than 20 years of service otherwise creditable under chapter 1405 of this title, or with less than 20 years of service computed under section 12732 of this title, at the time of the member's retirement if the member has a combat-related disability (as that term is defined in section 1413a(e) of this title), except that in the application of subsection (a) to such a member, any reference in that subsection to a qualifying service-connected disability shall be deemed to be a reference to that combat-related disability; but(B)does not apply to any member so retired if the member does not have a combat-related disability..(c)Technical and conforming amendments(1)Amendments reflecting end of concurrent receipt phase-in periodSection 1414 of title 10, United States Code, is further amended—(A)in subsection (a)(1)—(i)by striking the second sentence; and(ii)by striking subparagraphs (A) and (B);(B)by striking subsection (c) and redesignating subsections (d) and (e) as subsections (c) and (d), respectively; and(C)in subsection (d), as redesignated, by striking paragraphs (3) and (4).(2)Section headingThe heading of such section 1414 is amended to read as follows:1414.Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent receipt.(3)Table of sectionsThe table of sections at the beginning of chapter 71 of such title is amended by striking the item relating to section 1414 and inserting the following new item:1414. Members eligible for retired pay who are also eligible for veterans’ disability compensation: concurrent receipt..(4)Conforming amendmentSection 1413a(f) of such title is amended by striking Subsection (d) and inserting Subsection (c).(d)Effective dateThe amendments made by this section shall take effect on the first day of the first month beginning after the date of the enactment of this Act and shall apply to payments for months beginning on or after that date.